EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Deidra Ritcherson on 2/21/22.

The application has been amended as follows: 
1.	(Currently Amended) An apparatus, comprising:	
	a microfluidic channel positioned on a silicon substrate; and
	a pattern of material comprised within the microfluidic channel and positioned on a surface of the silicon substrate, wherein the pattern of material is aligned with and formed within the formation area defines a location of a through-silicon via, wherein the pattern of material is optically visible against the surface of the silicon substrate based on contrast differences caused by thickness and edge contours of the pattern as compared to the surface of the silicon substrate, and wherein the through-silicon via extends through a second surface of the silicon substrate towards the pattern of material.

2-3.	(Canceled)

8.	(Currently Amended) The apparatus of claim 7, wherein the sealing layer is positioned on a first side of the silicon substrate, wherein the through-silicon via extends from a second side of the silicon substrate towards the pattern of material and wherein the first side is opposite the second side. 
Reasons for Allowance

	Claims 1 and 4-20 are allowed. Regarding claims 1 and 4-9, prior art could not be located that taught the newly added claim limitations in combination with the other claim limitations. Most relevant prior art references have been previously made of record. Prior art references alone or in combination fail to disclose, teach, or suggest each and every limitation of the invention as claimed. Reasons for allowance for claims 10-20 were stated in the Non-final Rejection dated 8/05/21 and remain valid.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.